Citation Nr: 1234955	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder, prior to July 30, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2004, April 2005, September 2009, and June 2012 by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The medical evidence of record shows a current diagnosis of diabetes mellitus, Type II.  As the Veteran has been shown to have served in Vietnam during the Vietnam War, the issue of entitlement to service connection for diabetes mellitus, Type II, as due to exposure to Agent Orange, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to the Board's August 2011 remand, in an October 2011 letter, the RO requested that the Veteran identify any health care providers who have treated him for his service-connected PTSD.  In response, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA), in which he identified Dr. W.-M. and Dr. B. as "psychologist and psychiatric care," and S. N. as "post treatment care."  While the VA outpatient treatment records dated from May 2006 to March 2009, which were obtained in compliance with the Board's August 2011 remand, include treatment records from Drs. W.-M. and B., no treatment records from S.N. are of record.  While S.N. appears to be a VA health care provider, the Veteran failed to indicate the specific dates for these treatments or the address of this health provider.  VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all relevant records relating to the Veteran's PTSD treatments must be obtained and associated with the claims file before the Board can proceed with the appeal.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran provide a separate 21-4142 (Authorization and Consent to Release Information to VA) for S.N. who the Veteran identified to have treated for the Veteran for his service-connected PTSD.  The RO must specifically request the address and dates of treatments for this health care provider to obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


